Title: To James Madison from George Tod, 29 May 1802
From: Tod, George
To: Madison, James


SirTrumbull County May 29t. 1802
I am desired by Govr. St Clair to transmit to you whatever is within my recollection of an evenings conversation, at Chillicothe, while the legislature of this Territory were in session, in which he was the principal supporter. In compliance Sir with his request, I will endeavor, as far as is within my recollection, to give you an accurate relation.
The evening of the day on which he recd. the President’s Message, the Govr. spent with Genl. Paine, a member of the legislature from this County, and myself. The first subject conversed upon, was the Presidents Message. Of this he spoke generally in terms of approbation; some parts of it however did not coincide with his political sentiments; particularly the suggestion of abolishing internal taxation. His reasons were it would be risking to much on a doubtful experiment. He then made the following remark & repeated it—that he liked experimental governments, but did not like experiments in governments; for that the consequences of experiments were doubtfull & much to be apprehended.
I have no recollection that the Govr. spoke a word in support of monarchy; or a syllable against the government of the United States. He on the contrary expressed himself as an admirer of our constitution and the principles of republicanism, as understood & practised by the late administration. He remarked, he had expended as much time & treasure in the establishment of our constitution & government, he believed as most men.
I did not hear him speak one disrespectful word of the President; nor did he treat the message, in the least degree contemptuously. Much he said about the Militia, & against it as being ineffectual, unless to withstand an invasion untill regular troops could be raised; but no expression fell from him like wishing for a standing army.
Considering the situation in which he was placed, surrounded by his enemies list’ning to catch every word which he used, much of his conversation might be deemed imprudent. Knowing the vigilence and disposition of his enemies, I whispered a word of caution to him. It however increased the spirit with which he supported the conversation. It is impossible Sir for me to relate the whole conversation which passed; much of it has escaped my recollection; as it was indifferent, did not treasure it up. Those who placed themselves with a veiw to catch what was spoken in a heedless moment, might remember many things, which most people, ever so inimical would have forgotten, or if remembered, Kept to themselves. Had I thought any thing the Govr. uttered that evening could form a substantial objection to his being continued longer in the office he now holds, the impression on my mind would have been deeper. I am &c.
G. T.
 

   
   Tr (O).



   
   See Arthur St. Clair to George Tod, 21 Apr. 1802 (Smith, St. Clair Papers, 2:581–83).



   
   President Jefferson’s message to Congress at the beginning of the session was read on 8 Dec. 1801. It suggested that Congress end internal taxation and cut government expenses, particularly by reducing the army and navy (Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:108–25).



   
   Tod referred to a letter written to Jefferson by three Ohioans that related a conversation alleged to have taken place in Chillicothe, Ohio, on 19 Dec. 1801. The three asserted that they heard St. Clair “say and repeat many words and sentences in contempt and reproach of the Government of the United States; particularly that the said Government would finally settle down into an aristocracy, and from thence into a monarchy.” According to the three, St. Clair made “several ludicrous and sarcastic observations on the militia,” including the statement that “the militia were all damned nonsense,” and said that the president’s recommendations “were intended as experiments—a thing not to be admitted in government” (Francis Dunlavy and others to Jefferson, 26 Dec. 1801, Smith, St. Clair Papers, 2:585–86 n.).



   
   George Tod (1773–1841) was a Connecticut-born, Yale-educated lawyer who settled in Ohio in 1800. He served in the Ohio state Senate (1804–5), as judge of the state supreme court (1806–9), and as presiding judge of the third judicial district (1815–34) (ibid., 2:584 n.).


